PER CURIAM.
Fatoumata O. Conte seeks review of the Board of Immigration Appeals’ (“Board”) decision and order affirming without opinion the immigration judge’s denial of her second motion to reopen immigration proceedings, which she labeled as a “Motion to Accept the Affirmative Application for Relief Nunc Pro Tunc.” We have reviewed the administrative record and the immigration judge’s decision, which was designated by the Board as the final agency determination, and find no abuse of discretion. See 8 C.F.R. § 3.2(a) (2002); INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992). Accordingly, we deny Conte’s petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.